154 N.J. Super. 511 (1977)
381 A.2d 1231
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
REGINALD BROWN, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued December 6, 1977.
Decided December 16, 1977.
*512 Before Judges MATTHEWS, CRANE and ANTELL.
Mr. Michael A. Querques argued the cause for appellant (Mr. Stuart M. Kurtzer on the brief).
Ms. Elizabeth Vort, Deputy Attorney General, argued the cause for respondent (Mr. William F. Hyland, Attorney General, attorney. Mr. Daniel A. Swick, Deputy Attorney General, of counsel and on the brief).
PER CURIAM.
We affirm the judgment of the Law Division substantially for the reasons expressed in Judge Bachman's opinion which is reported in 143 N.J. Super. 571.
In affirming, we note that defendant was charged with and convicted of atrocious assault and battery, a high misdemeanor. N.J.S.A. 2A:90-1. Thus, this case does not involve a simple assault and battery either in the civil (common law) or disorderly persons (N.J.S.A. 2A:170-26) sense. We find no necessity, under the present circumstances, to decide whether consent of the victim might constitute a complete defense to the latter situations. We do agree with Judge Bachman, however, that a victim cannot consent to the infliction of an atrocious assault and battery on his person and thus effectively bar the prosecution of his attacker.
Affirmed.